Citation Nr: 9910160	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative joint disease.

2.  Entitlement to an increased disability evaluation for 
service-connected low back pain syndrome, post-traumatic with 
degenerative disc disease, currently rated as 40 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a right knee 
injury.

4.  Entitlement to an increased disability evaluation for 
service-connected residuals of right ankle injury, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1980 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision: (1) denied service 
connection for a cervical spine disorder; (2) denied an 
increased disability rating in excess of 40 percent for 
service-connected lumbosacral strain; (3) denied an increased 
(compensable) disability rating for service-connected 
residuals of a right knee injury; and (4) granted an 
increased disability evaluation of 10 percent, effective 
March 1994, for service-connected residuals of a right ankle 
injury.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal addressing all four of 
these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records show that he 
incurred an atraumatic twisting injury to his neck in 
February 1986.  Subsequent service medical records revealed 
that this was an acute and transitory condition that resolved 
with treatment.

3.  The veteran's discharge examination, dated April 1987, 
noted that his spine was normal and had a normal range of 
motion.

4.  A chronic cervical spine disorder was not shown during 
the veteran's active duty service.

5.  A VA orthopedic examination, dated February 1997, noted a 
diagnosis of neck pain syndrome, post-traumatic with 
degenerative disc disease.  X-ray examination of the cervical 
spine revealed mild intervertebral disc space narrowing and 
neural foraminal narrowing at C4-C5. 

6.  The veteran's current cervical spine disorder, including 
degenerative disc disease, is not shown to be causally 
related to his active duty service.

7.  The veteran's service-connected lumbosacral strain is 
currently manifested by: forward flexion to 80 degrees; 
backward extension to 20 degrees; lateral flexion to 40 
degrees on the left and 35 degrees on the right; rotation to 
45 degrees, bilaterally;
no spasms of the lumbar paravertebral musculature; normal 
motor examination; ankle deep tendon reflexes of 1+ on the 
right and 2+ on the left; and complaints of low back pain and 
pain in the calves of both legs.  A lumbosacral myelogram 
revealed moderate spinal stenosis at L3-L4 and L4-L5 disc 
levels, and a bulging L5-S1 disc without stenosis.

8.  The veteran's service-connected lumbosacral strain does 
not result in listing of the spine to opposite side or more 
than a slight limitation of motion.

9.  The veteran's service-connected residuals of right knee 
injury are currently manifested by: extension to 0 degrees; 
flexion to 150 degrees; no crepitation, effusion or swelling; 
no looseness, subluxation or lateral instability; no atrophy; 
normal motor strength, reflexes and sensation; a 5-centimeter 
long, well-healed, scar; and subjective complaints of 
instability, pain and discomfort.

10.  The veteran's service-connected residuals of right ankle 
injury are currently manifested by: normal gait and posture; 
normal range of motion; normal reflexes, 5/5 strength; no 
swelling, erythema, or pain upon palpation; and subjective 
complaints of pain, stiffness and limited range of motion.  
X-ray examination of the right ankle revealed an Achilles 
tendon spur and normal bony trabecular pattern.


CONCLUSIONS OF LAW

1.  A cervical spine disorder, to include degenerative disc 
disease, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137 (West 
1991); 38 C.F.R. § 3.303, 3.306, 3.309 (1998).

2.  The criteria for an increased disability rating in excess 
of 40 percent for the veteran's service-connected low back 
pain syndrome, post-traumatic with degenerative disc disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including 4.7, 4.10, 4.40, 4.45, 4.71a and 
Diagnostic Code 5295 (1998).

3.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of a right knee injury 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257 and 7805 (1998).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.71, Part 4, Diagnostic Codes 5271 
and 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran's report of 
separation, Form DD 214, revealed that he served on active 
duty in the United States Navy from February 1980 to August 
1987.  The veteran's entrance examination, dated November 
1979, noted essentially normal findings throughout.  A review 
of his service medical records revealed treatment for a 
variety of conditions.  A June 1982 treatment report noted 
the veteran's complaints of a swollen right ankle.  Physical 
examination of the right ankle revealed slight swelling and 
pain to palpation.  The veteran was temporarily placed onto 
light duty.  

A February 1983 treatment report noted that the veteran 
injured his back approximately ten days earlier falling "on 
the deck of an aircraft carrier, falling on the posterior 
[left] side.  Experienced an acute onset of low and mid back 
pain that is steadily growing worse."  Physical examination 
of the spine revealed full range of motion and palpable pain 
at the T4 and T5 disc levels.  The report also noted "some 
pain down into the lumbar areas."  X-ray examinations of the 
thoracic and lumbar spine were conducted and found to be 
within normal limits.  A follow-up treatment report, dated 
March 1983, noted the veteran's complaints of muscle spasm 
and pain in the "mid-lower T-spine."  The report also 
indicated that the "[p]ain eases off after he lays down on 
his stomach."  Physical examination revealed point 
tenderness at T8, reduced range of motion (flexion), and 
increased tone of the paraspinous muscles.  The follow-up 
treatment report concluded with an impression of soft tissue 
injury vs. spinous process history.  

In August 1983, the veteran sought treatment for 
"intermittent low back pain" for the past six months.  X-
ray examination of the thoracic and lumbar spine were found 
to be within normal limits.  The treatment report concluded 
with an assessment of degenerative joint disease of the 
lumbar spine with spondylolisthesis at L5.  A treatment 
report, dated May 1984, noted the veteran's complaints of 
"lower back pain" since February 1983.  The report 
indicated that an X-ray examination of the veteran's spine, 
performed in February 1984, was found to be normal.  The 
examining physician noted his assessment that "I do not 
think he has spondylopathy."

In May 1984, the veteran received treatment for a lacerated 
right knee.  The treatment report noted that he incurred a 
deep layered laceration to his right knee sliding into a 
metal base plate while playing softball.  The resulting wound 
required 40 layered sutures.  The report concluded with a 
diagnosis of deep laceration, right knee, infra-patellar 
region.  A follow-up treatment report, dated June 1984, noted 
that the veteran's right knee wound was well healed.

A November 1984 treatment report noted the veteran's 
complaints of low back and right knee pain.  Physical 
examination revealed full range of motion of the veteran's 
back, hips, knees and ankles.  Motor strength testing 
revealed 5/5 strength throughout.  Straight leg raises were 
negative and deep tendon reflexes were symmetrical and 
normal.  The report concluded with an assessment of chronic 
low back and right knee pain.  Subsequent treatment reports 
noted the veteran's continuing complaints of low back and 
right knee pain.  An X-ray examination report, dated December 
1984, of the veteran's thoracic and lumbar spine revealed an 
impression of a normal thoracic and lumbosacral spine.  The 
report also noted that the bodies of the vertebrae were not 
compressed, the interspaces were normal and "[n]o abnormal 
calcifications are seen." 

In February 1986, the veteran sought treatment for a 
"twisted neck [incurred] while handling dogs."  The report 
noted that the veteran experienced the "atraumatic onset of 
tightening muscular pain along paracervical/thoracic/lumbar 
region of back [after] standing out in the cold this AM as 
animal handler instructor.  No paresthesia/weakness of any 
extremity."  The report also noted the veteran's prior 
medical history of lumbar and thoracic muscular strain.  
Physical examination revealed "[p]araspinous muscles 
diffusely mildly tender along cervical/thoracic/lumbar 
spine."  Range of motion testing of the neck revealed a full 
range of motion.  The report concluded with a diagnosis of 
back pain due to muscular strain and spasm.  A subsequent 
treatment report, dated February 1986, noted the veteran's 
complaints of pain at the thoracic and lumbar areas, "which 
he relates to fall in 1983."  Physical examination revealed 
a straight spine, no spasms, and normal reflexes.  Motor 
strength testing was found to be 5/5 throughout.  The report 
concluded with an impression of back pain, etiology 
uncertain.

In October 1986, the veteran re-injured his right knee 
sliding into base while playing softball.  The treatment 
report noted an assessment of soft tissue injury/strain.  A 
subsequent treatment report, dated October 1986, revealed 
treatment for a right ankle injury incurred while playing 
volleyball.  Physical examination revealed swelling and 
tenderness to palpation of the medial and lateral ankle 
ligaments.  X-ray examination of the right ankle was 
negative.  The report concluded with an impression of grade 
I/II sprain.  A follow-up treatment report, dated November 
1986, noted that the veteran's right ankle displayed no 
swelling and mild tenderness to palpation of the lateral 
ligament structures.  

In April 1987, the veteran's separation examination was 
conducted.  The report of this examination noted that the 
veteran's spine was normal and had a normal range of motion.  
The report also noted that he had a well-healed 3-centimeter 
scar on his right patella.  A medical history report, 
completed pursuant to the discharge examination, noted the 
veteran's complaints of recurrent back pain 

A treatment summary report, dated May 1988, was received from 
J. Bishop, M.D..  In his report, Dr. Bishop indicated that 
the veteran was seen in May 1988 "because of chest pain and 
low back pain."  The report indicated that the veteran 
underwent a complete physical at that time.  It also noted, 
"[h]e had a chest x-ray and lumbar spine x-ray - both being 
normal.  . . . His diagnosis was - Chronic recurring back 
pain secondary to muscle strain, muscle spasm."

In July 1988, a VA orthopedic examination was conducted.  The 
report of this examination noted the veteran's complaints of 
"problems in most of his entire spine area, including the 
cervical, thoracic and lumbar.  He has frequent pain with it.  
If he lifts much, it gets worse."  Physical examination of 
the veteran's spine revealed:

[S]ome pain and tenderness in some areas 
of the cervical, thoracic and lumbar 
spine.  There is slight muscle spasm of 
the lumbar paravertebral muscles.  There 
is no malalignment of the spine.  Range 
of motion of the cervical spine - Forward 
flexion is 50 degrees, extension backward 
40 degrees, lateral flexion is 30 degrees 
and rotation is 40 degrees.  Range of 
motion lumbar spine - Forward flexion is 
75 degrees, extension backward 20 
degrees, lateral flexion 30 degrees and 
rotation is 25 degrees.  Deep tendon 
reflexes of the upper and lower 
extremities are 3+.  There is no atrophy, 
weakness, fasciculation or sensory loss.  
Arterial pulses are 3+.  There are equal 
lengths of the extremities and equal 
circumferences of the arms, and forearms, 
thighs and calves at corresponding 
levels.  Kernig's test is negative.  
Straight leg raising test is positive at 
10 degrees bilaterally.  Patrick's and 
McMurray's test are negative.  There is 
full range of motion of his hips.  There 
is normal dorsi and plantar flexion of 
the great toes.

In addressing his right knee, the veteran reported pain, 
stiffness and swelling.  Physical examination of the right 
knee revealed a well-healed scar, no instability and a range 
of motion from 120 degrees flexion to 0 degrees extension.  
The report also noted that there was no swelling, crepitus on 
motion or pain on pressure.  The veteran's right ankle 
exhibited a range of motion from 10 degrees dorsiflexion to 
20 degrees plantar flexion.  The report also noted some 
tenderness to pressure with no swelling or localized heat.  
The report concluded with diagnoses of (1) residuals of right 
knee injury, (2) residuals of right ankle injury, (3) 
lumbosacral strain, and (4) borderline dextroscoliosis of the 
mid-thoracic spine.  

In August 1988, the RO issued a rating decision which granted 
service connection for residuals of laceration to the right 
knee and assigned a noncompensable (0 percent) disability 
rating, effective from August 1987.  In November 1988, the RO 
issued a rating decision that granted service connection for 
the following conditions: (1) lumbosacral strain, 10 percent 
disabling, effective August 1987; (2) residuals of right knee 
injury, noncompensable (0 percent); and (3) residuals of 
right ankle injury, noncompensable.

Medical treatment reports, dated December 1988 through March 
1989, were submitted by J. Hoag, M.D..  A treatment report, 
dated December 1988, noted the veteran's complaints of pain 
in the right shoulder and right lower aspect of the back.  A 
follow-up treatment report, dated January 1989, noted that 
physical therapy had reduced the veteran's pain in his right 
shoulder, but that his back pain remained the same.  Physical 
examination revealed normal reflexes, sensation, and motor 
function in the veteran's lower extremities.  The report 
concluded with impressions of: (1) continued chronic musculo-
ligamentous strain injury to the back without neurologic 
deficit, and (2) mild symptoms of tendonitis in the patella 
tendon of the right knee.  A February 1989 treatment report 
noted the veteran's complaints of low back and right upper 
extremity pain.  Objective examination of the veteran's right 
shoulder revealed "full use of the right upper extremity 
with no evidence of any neurologic abnormality."  A March 
1989 treatment report noted that the veteran underwent a 
computed tomography examination which was "essentially 
normal with some slight diffuse disc bulge at L3-4, L4-5, L5-
S1 and his bone scan is normal."

Medical treatment reports, dated December 1988 through 
January 1989, were submitted by M. Rochelle, R.P.T. 
(registered physical therapist).  A December 1988 treatment 
report noted the veteran's complaints of "discomfort in the 
back of his neck [and] mid-back between shoulder blades [and] 
then low back."  Physical examination revealed that all 
active movements of the lumbar spine were within normal 
limits.  It also indicated that the lumbosacral and mid-back 
muscles were tender.  A treatment summary report, dated 
January 1989, noted that the veteran's "biggest complaints 
concern his mid-back, lower back and [right] knee."

In January 1989, a hearing was conducted before a Hearing 
Officer at the RO.  At the hearing, the veteran testified 
that he was having pain throughout his whole back, and not 
just the lower back.  The veteran described this pain as a 
pronounced ache and soreness, which was aggravated with use.  
He also reported that he experienced a numbness and tingling 
in his right arm.  Following his discharge from the service, 
the veteran indicated that he was employed for 11 months as 
an aviation structural mechanic, and that this position 
aggravated his back pain. 

In June 1989, the RO issued a rating decision that assigned 
an increased initial disability evaluation of 20 percent, 
effective August 1987, for the veteran's service-connected 
lumbosacral strain.

A treatment summary report, dated July 1989, was received 
from J. Bishop, M.D.  In his report, Dr. Bishop noted that 
the veteran has continued to experience "chronic, recurring 
low back pain."  He further stated:

In my opinion he has chronic low back 
strain, muscle spasm.  This condition 
appears to be unchanged over the past 
several months.  He is to continue with 
same medications and follow up in this 
office has been recommended.

Medical treatment reports, dated July 1991 through August 
1991, were submitted by D. Murphy, M.D.  A treatment report, 
dated July 1991, noted the veteran's complaint of "low back 
pain, and cramping in the left calf."  The report noted that 
the "pain is localized in the low back and worse with 
standing or sitting with the back in extension.  He does not 
describe symptoms of neurogenic claudication."  A discharge 
summary treatment report, dated August 1991, noted that the 
veteran underwent a myelogram.  The lumbar myelogram report, 
dated August 1991, concluded with an impression of mild to 
moderate spinal stenosis at the L4-L5 disc space level, 
caused by a symmetrically bulging disc.  The report indicated 
that the remaining disc spaces were unremarkable.  

In September 1991, a VA orthopedic examination was conducted.  
The report of this examination indicated that the veteran had 
been unable to work for the past few 
weeks due to back pain.  Physical examination revealed, in 
part:

There is no pain on pressure of the 
lumbar back.  He may have some spasm at 
lumbar paravertebral muscles, no 
malalignment of the lumbar spine.  Range 
of motion of the lumbar spine in forward 
flexion is 70 [degrees]; extension 
backwards is 12 [degrees].  Lateral 
flexion is 25 [degrees], and rotation is 
25 [degrees].  Deep tendon reflexes were 
1+ on the left and 2+ on the right.  
Arterial pulses were 2+ bilaterally.  
There was no atrophy, weakness, 
fasciculations or sensory loss. 

X-ray examination of the lumbar spine revealed no evidence of 
fracture or dislocation and no findings suggestive of 
spondylosis.  The examination report concluded with an 
impression of chronic lumbosacral sprain.  

In June 1992, the veteran underwent a VA general physical 
examination.  The report of this examination noted the 
veteran's complaints of "lower back discomfort, primarily on 
prolonged standing and bending."  It also noted that he 
"has some numbness of the medial aspect of both legs and 
cramping in his calves, with the left calf greater than the 
right."  Physical examination of the veteran's back revealed 
"mild paraspinal tenderness over the lumbosacral region."  
Range of motion testing of the cervical spine was reported to 
be normal.  Clinical examination of the lumbosacral spine 
revealed decreased forward flexion and extension backward.  
Neurological examination was essentially unremarkable.  The 
report concluded with a diagnosis of degenerative joint 
disease of the lumbosacral region.

In August 1992, the RO issued a rating decision that granted 
an increased disability rating of 40 percent, effective April 
1992, for the veteran's service-connected lumbosacral strain.

A hospitalization report, dated December 1992, was received 
from the Floyd Medical Center.  The report indicated that the 
veteran underwent a lumbar myelogram.  The radiologist 
conducting this procedure found no evidence of significant 
spinal stenosis.  

In June 1994, a VA orthopedic examination was conducted.  As 
to his right knee, the veteran reported that "[i]n damp 
weather it aches; long standing and walking causes sharp 
pains in the knee."  He denied any locking or swelling of 
the knee, but indicated that it sometimes tends to give way.  
Physical examination revealed that the veteran walked with a 
"fairly normal gait."  The report further stated:

Knee extension was 0 [degrees] 
bilaterally and knee flexion was 150 
[degrees] bilaterally.  There was a 
5 [centimeter], pale, well-healed, 
slightly diagonally oriented scar on the 
extensor surface of the right knee.  The 
scar was almost imperceptible.  McMurray 
sign was negative bilaterally.  There was 
no laxity of the cruciate or collateral 
ligaments of either knee.  The patella 
grinding test was negative bilaterally 
also.  This man does not have 
chondromalacia patella.  No crepitus was 
audible on articulating the knee joints.  
There was no redness, swelling or 
increased heat on examination of the 
joints of the limbs.

X-ray examination of the right knee revealed no fractures or 
dislocations, a normal bony trabecular pattern, and no joint 
effusions.  In discussing his back, the report noted that the 
veteran "states that in the military service he developed a 
low back discomfort."  The report also noted his current 
complaints of soreness in the center of his mid-back area and 
"discomfort in the upper back, neck and right upper 
extremity."  Physical examination of the back revealed no 
malalignment of the axial skeleton.  Range of motion testing 
revealed forward bending to 50 degrees, backward extension to 
10 degrees, lateral flexion to 40 degrees and rotation to 30 
degrees on the left and 40 degrees on the right.  The veteran 
was able to slowly squat to nearly full range and could also 
stand on his toes and heels.  Knee deep tendon reflexes were 
about 2+ on the right and 1+ on the left with reinforcement.  
X-ray examination of the veteran's lumbosacral spine revealed 
normal alignments, vertebral body height, disc spaces, and 
sacroiliac joints.  In discussing his right ankle, the report 
noted the veteran's complaints of stiffness and soreness, 
especially after prolonged standing and walking.  Physical 
examination of the right ankle revealed sluggish ankle deep 
tendon reflexes bilaterally.  The report also noted:

Ankle dorsiflexion was 10 [degrees] on 
the left and not quite 0 [degrees] on the 
right.  In other words, this man has 
difficulty in dorsiflexing the right 
ankle even to the null position.  
However, he could plantar flex the ankles 
to 45 [degrees] on the right and 50 
[degrees] on the left.  There was also 
some restriction of circumduction of the 
right ankle.  The circumference of the 
ankles was 10-1/2 inches bilaterally.  
The circumference of the thighs at the 
corresponding levels was 14 inches 
bilaterally.  

X-ray examination of his right ankle revealed no fractures or 
dislocations, a normal bony trabecular pattern, no soft 
tissue swelling and an Achilles tendon spur.  The report 
concluded with diagnoses of: (1) status post old laceration 
to right knee with well-healed scar, (2) history of right 
ankle fracture; and (3) history of low back syndrome.

In March 1996, a VA examination for spine and joints was 
conducted.  The report of this examination noted the 
veteran's complaints of pain in his back, aggravated by 
prolonged walking.  He also reported "intermittent sharp 
pains in and around his knee with some weakness and 
complaints that it gives out.  Mostly, he complains of sharp 
pain on exertion."  The report noted that the veteran was 
employed and that his job was difficult to perform.  Physical 
examination revealed a well-nourished and well-developed 
male.  The report noted that the "spine does not have any 
kyphosis, scoliosis, or other abnormalities or fixed 
deformities.  Musculature of the back was normal and 
symmetrical bilaterally without tenderness upon palpation."  
Range of motion testing of the cervical spine revealed 
forward flexion to 30 degrees, backward extension to 30 
degrees, lateral flexion to 40 degrees and rotation to 55 
degrees.  Range of motion testing of the lumbar spine 
revealed forward flexion to 95 degrees, backward extension to 
30 degrees, lateral flexion to 40 degrees and rotation to 30 
degrees.  The report indicated that there was objective 
evidence of pain on motion and that the veteran "stated that 
he had some pain with backwards movement of the spine; 
however, he had normal range of motion."  Neurological 
examination revealed a "normal motor examination throughout, 
5/5 all joints.  The patient was without sensory deficits, 
symmetrical and bilaterally."  Examination of the right knee 
revealed a 5-centimeter long, well-healed scar overlying the 
patella.  The knees bilaterally were without crepitance, 
effusion, swelling, or erythema, or pain upon palpation.  The 
report concluded with diagnoses of: (1) history of back 
sprain and low back pain, some subjective evidence of spinal 
stenosis, claudication in his calves, and a normal physical 
examination; (2) right knee trauma, with normal physical 
examination and no evidence of any functional deficit; and 
(3) right ankle trauma, no fractures or dislocation, an 
Achilles tendon spur, normal physical examination and no 
functional impairment.

In March 1996, a VA surgical consultation and examination was 
conducted.  The report of this examination noted the 
veteran's complaints of gradually worsening low back pain 
following a fall while in the service.  It also reported his 
complaints pain in his thigh muscles and stated, in part:

Location of the pain is in his anterior 
thigh muscles and in the calves.  He says 
the calves cramp, however, the cramping 
is present even at rest and, hence, this 
is not typical claudication.  History of 
morning stiffness and the discomfort 
eases once he gets started in the 
morning.  However, later on in the day, 
it comes back.  His work entails being a 
dock manager.  He has to do some physical 
activity and labor, but he also has some 
sedentary work.


Physical examination of the back revealed:

[H]e has no postural abnormalities and no 
fixed deformity.  Musculature of the back 
is normal in that, when he marks time, 
the paravertebral muscles contract and 
then relax.  There are no signs of 
permanent spasm in the musculature.  . . 
.  Objective evidence of pain on motion 
is present in the sense that the patient 
sits stiffly and, when he moves, he does 
have some discomfort.  Neurological 
involvement is negative, thus, the 
patient is able to walk on tiptoe and on 
his heels.  He has 5/5 strength in the 
dorsiflexors and plantar flexors of the 
great toe and ankle.  Quadriceps is 5/5 
and hamstrings 5/5.  Sensations are 
normal and ankle jerks are present.

The report concluded with an impression that the veteran has 
chronic low back pain influenced by mechanical activity.

In April 1996, the veteran underwent of lumbosacral myelogram 
at the VA medical center in Atlanta, Georgia.  The report of 
this procedure noted findings of: (1) bulging discs at L3-L4 
and L4-L5 with some bilateral facet hypertrophy causing at 
least moderate spinal stenosis; (2) a bulging disc at L5-S1, 
without stenosis, but there is slight protrusion on the 
right; and (3) no significant abnormalities at L1-L2, nor at 
the L2-L3 levels.  The report concluded with an impression of 
moderate spinal stenosis at the L3-L4 and L4-L5 disc levels 
and a bulging L5-S1 disc without stenosis, but with slight 
protrusion to the right.

In February 1997, the veteran underwent a VA orthopedic 
examination.  The report of this examination noted the 
veteran's narrative history of falling onto his back during 
his active duty service.  The report noted the veteran's 
subjective complaints of low back pains and cramps in the 
calves of both legs.  It also noted his complaints of neck 
pain and stiffness and stated that "[t]his neck pain is not 
necessarily related the lower back condition."  The report 
also noted:

Whether or not this man has muscle cramps 
of the calves due to stenosis and whether 
it is due to something else is important.  
The cramping of the calf muscles as a 
result of spinal stenosis is very unique 
in that the person will communicate it 
when he is standing but not walking.  It 
is relieved by sitting or walking.  On 
the other hand, intermittent claudication 
due to arterial insufficiency is bought 
on by walking and relieved by cessation 
of walking.  That is [a] very important 
diagnostic difference between those two 
entities.  What does the veteran say 
regarding these symptoms:  He states that 
he is troubled with low back pains and 
there are cramps in the calves of both 
legs and "the muscles get real tight and 
they cramp up sometimes when walking or 
sleeping."

Physical examination revealed, in part:

This is a well developed and well 
nourished white man of stated age who 
walked with a normal gait and posture.  
Inspection of the back at this time 
revealed no malalignment of the axial 
skeleton.  There were no spasms of the 
lumbar paravertebral musculature.  
Forward flexion of the cervical vertebrae 
was 60 degrees and backward extension of 
the cervical vertebrae was 40 degrees.  
Rotation of the cervical vertebrae was 40 
degrees bilaterally.  . . .  There was 
normal articulation of the shoulders 
through all corresponding physiological 
arcs and there was no evidence of 
skeletal muscle atrophy or weakness of 
the upper limbs at this point.  There was 
a good grip strength bilaterally.  There 
were no sensory deficits noted on 
examination of the upper extremities and 
deep tendon reflexes of the upper 
extremities were also normal and the 
responses were symmetrical.  Turning 
attention to the back, forward bending of 
the lumbar vertebrae was 80 degrees and 
backward extension of the lumbar 
vertebrae was 20 degrees.  Lateral 
flexion of the thoracic vertebrae was 40 
degrees to the left and 35 degrees to the 
right.  Rotation of the lumbar vertebrae 
was 45 degrees bilaterally.  The patient 
was able to squat to nearly full range.  
He could stand on toes and heels.  Ankle 
deep tendon reflexes were plus 1 on the 
right and 2 plus on the right [sic] 
[left].  Knee deep tendon reflexes were 2 
plus bilaterally.  There was no weakness 
on dorsiflexion and plantar flexion of 
the right great toe and there hypesthesia 
to pin prick stimuli at that level.  
Straight leg raises were 80 degrees on 
the right and 90 degrees on the left.  
Hip flexion was 125 degrees bilaterally.  
The circumference of the thighs at the 
lower level was 17 inches bilateral.  The 
circumference of the calves at 
corresponding levels was 14 inches on the 
left and 14.5 inches on the right.  So 
there is some indication that there is a 
right sided L5-S1 and perhaps L4-L5 
radiculopathy.  This is possibly related 
to the disc disease and also spinal 
stenosis.  

The report of an X-ray examination of the cervical spine 
revealed "mild intervertebral disc space narrowing at the 
C4-C5 level, but otherwise, the intervertebral disc spaces 
are well maintained.  No significant osteophyte formation is 
evident.  There is a mild narrowing of the left C3-C4 neural 
foramen."  A magnetic imaging resonance examination of the 
lumbar spine revealed an impression of a small herniated  
nucleus pulposus and degenerative disc disease at L4-L5.  The 
examination report concluded with a diagnosis of neck pain 
syndrome, post-traumatic, with degenerative joint disease at 
C4-C5, and (2) low back pain syndrome, post traumatic, with 
subsequent aggravation by development of disc disease and 
spinal stenosis.  

II.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


i.  Claim for Service Connection for Cervical Spine Disorder

Service connection may be established for a current 
disability in several ways, including on a "direct" basis and 
on the basis of "aggravation."  38 U.S.C.A. §§ 101(16), 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.306(a), (b) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1997); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. 

The veteran's claim for service connection for a cervical 
spine disorder, to include degenerative disc disease, is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible. See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran contends that injured his cervical 
spine during his active duty service.  Specifically, he 
alleges that he incurred a chronic cervical spine disorder as 
a result of a fall onto his back in February 1983 or during a 
dog training exercise in February 1986.  The determinative 
issues presented by the veteran's claim are: (1) whether the 
veteran incurred, or aggravated, a chronic cervical spine 
disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza, 
7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes that the veteran's alleged 
injury was not incurred during combat.  Accordingly, the 
presumptive provision of 38 U.S.C.A. § 1154(b) is not 
applicable in this matter.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show a chronic cervical spine disorder incurred in or 
aggravated during the veteran's active duty service.  See 38 
C.F.R. § 3.303(b) (1998).  Although the veteran's service 
medical records show that he injured his back while on active 
duty in February 1983, the treatment reports relating to this 
injury refer solely to the veteran's thoracic and lumbar 
spine area.  There is no indication in the service medical 
records that the veteran incurred an injury to his cervical 
spine region.  The initial treatment report, dated February 
1983, noted that the veteran "[e]xperienced an acute onset 
of low and mid back pain."  Physical examination noted 
palpable pain at the T-4 and T-5 disc levels.  A follow-up 
treatment report, dated March 1983, noted the veteran's 
complaints of muscle spasm and pain in the mid to lower 
thoracic spine.  In August 1983, the veteran reported a six 
month history of "intermittent low back pain." 

The veteran's service medical records noted that he suffered 
an atraumatic twisting injury to his neck in February 1986.  
This injury, however, is not shown to be anything other than 
an acute and transitory condition which resolved with 
treatment.  The February 1986 treatment report concluded with 
a diagnosis of back pain due to muscular strain.  No follow-
up treatment for this condition was indicated.  The report of 
the veteran's discharge examination, dated April 1987, noted 
that his spine was normal and had a normal range of motion.  
A post service medical treatment report, dated May 1988, 
noted the veteran's complaints of "low back pain."  No 
reference to the veteran's cervical spine area was indicated.  
Accordingly, there is no evidence of a chronic back disorder 
having been incurred or aggravated during the veteran's 
active duty service. 

The Board also concludes after reviewing all of the evidence 
of record that the veteran has failed to show the required 
nexus between his current cervical spine disorder, including 
degenerative disc disease, and any inservice disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506, Dean v. 
Brown, 8 Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. 
App. 240 (1996).  There is no medical evidence establishing a 
link or nexus between the veteran's current cervical spine 
disorder and his active military service.  See Rabideau, 
2 Vet. App. at 144.  Through his statements submitted herein, 
the veteran has alleged that his current cervical spine 
disorder, including degenerative disc disease at C4 and C5, 
is the result of injuries he incurred in the performance of 
his inservice duties.  The veteran's statements, however, are 
not competent evidence to establish the etiology of his 
current cervical spine disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disorder is the 
result of an inservice injury over three decades ago. See 
Grottveit, 5 Vet. App. at 93.  There is no competent medical 
evidence establishing a nexus between his current cervical 
spine disorder and any inservice disease or injury he 
incurred.  As noted in the February 1997 VA orthopedic 
examination, "[t]his neck pain is not necessarily related to 
the lower back condition."

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder, 
including degenerative disc disease.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1997).  Because the evidence 
is not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1997); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ii.  Claims for an Increased Disability Ratings

The veteran's claims for an increased disability ratings are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented claims that 
are plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).


(a) Low Back Pain Syndrome, Post-Traumatic with Degenerative 
Disc Disease, Currently Rated as 40 Percent Disabling

The veteran's service-connected low back pain syndrome, post-
traumatic with degenerative disc disease, is currently 
evaluated as 40 percent disabling pursuant to Diagnostic Code 
5295.  Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 40 percent disability rating is warranted for 
symptoms of a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A higher disability 
rating is not available under Diagnostic Code 5295.

Diagnostic Code 5285, relating to fractured vertebra, 
provides for a 60 percent disability rating where there are 
residuals of fractured vertebra without cord involvement and 
abnormal mobility requiring neck brace.  Diagnostic Code 
5286, relating to complete bony fixation (ankylosis) of the 
spine, provides for a 60 percent disability rating where 
there is ankylosis of the spine at a favorable angle.  
Diagnostic Code 5292, provides for a 60 percent disability 
rating where there is pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc and little 
intermittent relief.

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 40 percent for his service-connected low back pain 
syndrome, post-traumatic with degenerative disc disease.  The 
veteran's most recent VA orthopedic examination, dated 
February 1997, noted that he walked with a normal gait and 
posture.  Physical examination revealed no malalignment of 
the axial skeleton and "[t]here were no spasms of the lumbar 
paravertebral musculature."  Range of motion testing of the 
lumbar spine revealed forward flexion to 80 degrees, backward 
extension to 20 degrees, lateral flexion to 40 degrees to the 
left and 35 degrees to the right, and rotation to 45 degrees, 
bilaterally.  The report also noted that the veteran could 
squat to nearly full range and could stand on his toes and 
heels.  The report of a lumbar myelogram, performed in April 
1996, noted an impression of moderate spinal stenosis at the 
L3-L4 and L4-L5 disc levels and a bulging L5-S1 disc without 
stenosis, but with slight protrusion to the right.  The 
report of the VA spine and joints examination, dated March 
1996, noted that the musculature of the veteran's back was 
normal, symmetrical, and without tenderness to palpation.  A 
motor examination revealed 5/5 strength in all joints and 
indicated that the veteran was without sensory deficits.  

In view of these findings and the lack of evidence to 
establish symptomatology such as to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 40 
percent is not shown.  There is no objective evidence of 
listing of the whole spine, marked limitation of forward 
bending, loss of lateral motion or abnormal mobility on 
forced motion.

In reaching this conclusion, consideration has been given to 
functional impairment due to pain, 38 C.F.R. § 4.10 (1998), 
38 C.F.R. § 4.40 (1998), Deluca v. Brown, 8 Vet. App. 202; 
however, in view of the above, any pain affecting strength 
and motion is not shown to a degree beyond that contemplated 
by the current schedular evaluation of 40 percent which 
includes characteristic pain on motion.  
Although the veteran was noted to have shown objective signs 
of pain of motion, the veteran's most recent VA orthopedic 
examination, dated February 1997, noted that "[t]here was 
normal articulation of the shoulders through all 
corresponding physiological arcs and there was no evidence of 
skeletal muscle atrophy or weakness of the upper limbs."  
The report also indicated that the veteran exhibited forward 
flexion to 80 degrees, could squat to nearly a full range and 
could stand on his toes and heels.  The report of the 
veteran's March 1996 VA surgical consultation and examination 
noted that the veteran was employed as a dock manager and 
that this position requires "some physical activity and 
labor, but, he also has some sedentary work."  The report of 
his March 1996 VA orthopedic examination noted that the 
"[m]usculature of the back is normal, symmetrical 
bilaterally without tenderness upon palpation."  It also 
indicated that the veteran "had normal motor exam[ination] 
throughout, 5/5 all joints."

Furthermore, the Board has considered potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the appellant. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
veteran's service-connected low back pain syndrome is found 
to be adequately evaluated pursuant to Diagnostic Code 5295.  
It is noted that there is no evidence of ankylosis or 
additional limitation of motion of the lumbar spine such to 
warrant a higher evaluation pursuant to Diagnostic Codes 5289 
or 5292, nor is there any evidence to establish the presence 
of a severe intervertebral disc syndrome to provide for an 
increased evaluation pursuant to Diagnostic Code 5293.  
Accordingly, entitlement to an increased disability 
evaluation in excess of 40 percent for service-connected back 
strain is denied.

(b) Residuals Of Right Knee Injury

The veteran's service-connected residuals of right knee 
injury, including scarring, are currently evaluated as 
noncompensable (0 percent) pursuant to Diagnostic Code 7805.  
For a scar to be compensable, the veteran would have to show 
that it was either poorly nourished, with repeated ulceration 
(38 C.F.R. Part 4, Diagnostic Code 7803 (1998)), or tender 
and painful on objective demonstration (38 C.F.R. Part 4, 
Diagnostic Code 7804 (1998)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1998)).  

After reviewing the evidence of record, the Board finds that 
the veteran's right knee scar does not warrant a separate 
compensable disability rating in this matter.  As noted on 
his March 1996 VA orthopedic examination report, the veteran 
has "a 5 [centimeter], well-healed scar overlying the 
patella."  The examination report also noted that physical 
examination of the veteran's right knee was normal and no 
evidence of any functional deficit was noted.

Pursuant to Diagnostic Code 5257, a slight impairment of the 
knee manifested by recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation.  A 
moderate impairment warrants a 20 percent disability 
evaluation and a severe impairment warrants a 30 percent 
disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
service-connected residuals of right knee injury are 
appropriately evaluated at the noncompensable level.  The 
veteran's VA orthopedic examination, dated February 1997, 
noted that he walked with a normal gait and posture.  As 
noted above, the veteran's March 1996 VA spine and joints 
examination noted that physical examination of the right knee 
was normal and that no evidence of any functional deficit was 
indicated.  The examination report noted that the veteran's 
right knee was without crepitance, effusion, swelling or 
erythema.  It also noted that the veteran was without sensory 
deficits, had a normal motor examination, 5/5 in all joints.  
The report of his VA orthopedic examination, dated June 1994, 
noted that the veteran's scar on his knee was well-healed, 5 
centimeters long, and "almost imperceptible."  Range of 
motion testing of the right knee revealed extension to 0 
degrees and flexion to 150 degrees.  The June 1994 VA 
examination report noted that there was no laxity of the 
cruciate or collateral ligaments of the right knee and that 
the patella grinding test was negative.  It also noted no 
redness, swelling or increased heat.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath, 1 Vet. App. 589.  In this case, 
there is no limitation of motion of the right knee or 
impairment of the tibia such as to warrant a compensable 
disability evaluation pursuant to Diagnostic Codes 5256, 5260 
or 5261.  The range of motion is normal, from 0 degrees to 
150 degrees.  See 38 C.F.R. § 4.71a, Plate II (1998).  A 
compensable rating under Diagnostic Code 5260 or 5261 is 
warranted with flexion limited to 60 degrees and extension to 
5 degrees.

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a compensable disability evaluation for the 
veteran's service-connected residuals of right knee injury 
has not been shown.

(c) Right Ankle Disorder, Currently Rated as 10 Percent 
Disabling

As noted above, the RO ascertained the severity of the 
veteran's service-connected residuals of right ankle injury 
to be 10 percent disabling, pursuant to Diagnostic Codes 
5010-5271.  In reaching its conclusion herein, the Board has 
considered potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the appellant. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Diagnostic Code 5270, relating to ankylosis of the ankle, 
contemplates a 20 percent disability rating when the ankle is 
ankylosed in plantar flexion at an angle less than 30 
degrees.  If an ankle is ankylosed in plantar flexion between 
30 and 40 degrees, or dorsiflexion between 0 and 10 degrees, 
a 30 percent evaluation is assigned.  A 40 percent evaluation 
is assigned if the ankle is ankylosed in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).

Pursuant to Diagnostic Code 5271, relating to a limited range 
of motion of the ankle, a 10 percent disability rating is 
warranted when there is a moderate limitation of motion in 
the ankle.  A 20 percent disability rating is warranted when 
there is a marked limitation of motion in the ankle.  A 
higher disability rating is not warranted under this code 
section.

Diagnostic Code 5284, relating to other foot injuries, 
indicates that a 10 percent disability rating is warranted 
for moderate foot injuries.  A 20 percent disability rating 
is warranted for moderately severe foot injuries.  A severe 
foot injury warrants assignment of a 30 percent disability 
rating.  The note to this section indicates that a 40 percent 
disability rating is warranted for an injury with actual loss 
of use of the foot.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
right ankle injury do not warrant a higher disability rating 
in this matter.  The report of the veteran's VA orthopedic 
examination, dated February 1997, noted that the veteran 
walked with a normal gait and posture.  The report also noted 
that the veteran's right ankle deep tendon reflex as 2+.  The 
report of the veteran's March 1996 VA spine and joint 
examination noted that the veteran's "ankles had full range 
of motion bilaterally without swelling erythema, or pain upon 
palpating any of the ankle joints bilaterally."  A 
neurological examination performed at that time revealed no 
sensory deficits and a normal motor examination, including 
5/5 strength in all joints.  X-ray examination of the right 
ankle revealed an Achilles tendon spur.  The report also 
noted that physical examination of the right ankle was normal 
with no functional impairment was noted.  Thus, the Board 
concludes that the symptoms attributable to the veteran's 
service-connected residuals of right ankle injury do not 
reflect anything more than a moderate foot disorder.  
Accordingly, an increased disability rating in excess of 10 
percent is not warranted in this matter.  

In reaching this decision, the Board notes that governing VA 
regulations, set forth at 38 C.F.R. § 4.40 (1998), provide 
for consideration of a functional impairment when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Veterans Appeals (Court) has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use." DeLuca, 8 Vet. App. at 206.  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant." See 38 C.F.R. § 4.40 (1998).  In the present case, 
the veteran's March 1996 VA examination report noted a 
complete range of motion for the veteran's right ankle.  It 
also noted that the veteran's right ankle showed no evidence 
of functional impairment.  The report of his March 1996 
surgical consultation and examination indicated that the 
veteran was employed as a dock manager and that this position 
involved some physical activity and labor.  The report of the 
veteran's most recent VA orthopedic examination, performed in 
February 1997, indicated that the veteran walked with a 
normal gait.  38 C.F.R. § 4.1 states, in pertinent part, 
"[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.10 
states that "[t]he basis of disability evaluations is the 
ability of the body as a whole . . . to function under the 
ordinary conditions of daily life including employment."  
Accordingly, the Board finds that the veteran's service-
connected right ankle pain is currently manifested at most by 
a moderate foot disability, and therefore, this condition is 
appropriately rated as 10 percent disabling. 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased (compensable) 
disability evaluation for his service-connected chronic right 
foot pain.  


ORDER

Service connection for a cervical spine disorder, including 
degenerative disc disease, is denied.

Entitlement to an increased disability rating in excess of 40 
percent for service-connected low back pain syndrome, post-
traumatic with degenerative disc disease, is denied.

Entitlement to a compensable disability evaluation for 
service-connected residuals of right knee injury is denied. 

Entitlement to an increased disability rating in excess of 10 
percent for service-connected residuals of right ankle injury 
is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

